DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-19 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20130155655 A1 (Lee; Moungyoub et al.)

    PNG
    media_image1.png
    194
    390
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    346
    392
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    326
    137
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    300
    286
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    431
    394
    media_image5.png
    Greyscale

Per claim 2,  Lee teaches a display unit [1] comprising: a first plate-like member including a display device [11] that extends in a first direction [horizonal direction]; a second plate-like member comprising circuitry for control of the display device [410], the second plate-like member overlapping the first plate-like member and extending in the first direction see [see figure 28]; and a third plate-like member comprising second circuitry for the control of the display device [411], the third plate-like member overlapping the first plate-like member and extending in the first direction of the display device control [see figure 28], wherein the second plate-like member and the third plate-like member having a gap therebetween in the first direction [see figure 28]; and wherein the first, second and third plate-like members are curved in a second direction [see figures 29 and 30 and paragraph 0137-0139].  
Lee lacks a curvature of a rear surface of the first plate-like member is greater than the curvatures of front surfaces of the second and third plate-like members.  However, separating the drivers from the display panel in order to create an air gap for heat dispersion was common knowledge.  The resulting air gap separates the rear surface of the first plate-like member from the front surfaces of the second and third plate-like members and increases the curvature of the rear surface of the first plate-like member compared to the front surface of the second and third plate-like members.  Regarding the curvature, the curvature is determined by the radius at any point on the curve; as the radius increases the curvature decreases; since the circuit plate 410, 411, 420 are separate, the curvatures of the plate closest to center, i.e. the display panel 11 is larger than the plate furthest from the center, i.e. the driver plates.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.      
 Per claim 4, Lee teaches the display unit according to claim 2, further comprising holders that connect the second and third plate-like members to the first plate-like member [500, see figures 28-29].  
Per claim 5, Lee teaches the display unit according to claim 2, further comprising a supporting member positioned on a surface of the first plate-like member, the supporting member supports the first plate-like member [31].  
Per claim 6, Lee teaches the display unit according to claim 5, further comprising holders that connect the second and third plate-like members to the first plate-like member [500, 501 and see paragraph 0142].  
Per claim 7, Lee teaches the display unit according to claim 5, wherein the supporting member overlaps the first plate-like member in the first direction [see figures 28-30].  
Per claim 8, Lee teaches the display unit according to claim 2, further comprising flexible sections coupling the first plate-like member and the second plate-like member to each other and coupling the first plate- like member and the third plate-like member [401].  
Per claim 9, Lee teaches the display unit according to claim 8, wherein the flexible sections comprise wiring sections [see paragraph 0137].  
Per claim 11, Lee teaches the display unit according to claim 9, wherein the wiring sections each include an Integrated Circuit (IC) chip [see paragraph 0137].  
Per claims 12 and 17, Lee teaches the display unit according to claim 11, wherein the IC chip on each of the wiring sections is in contact with a heat dissipation member [500, see paragraph 0140].  
Per claim 18, Lee teaches the display unit according to claim 17, wherein the circuit boards include source substrates [inherent as the IC drivers require a substrate to support the transistor for the IC].  
Per claim 19, Lee teaches the display unit according to claim 2, comprising a rear enclosure on a side of the first plate-like member [31].  
Per claims 3, 10, and 16, Lee teaches the display unit according to claim 2.  Lee lacks, but common knowledge teaches, a thermal expansion coefficient of the first plate-like member is smaller than that of the second plate-like member and wherein a thermal expansion coefficient of the first plate-like member is smaller than that of the second plate-like member and that of the third plate-like member.  In order to prevent separation display from the circuit board or cracking of the control circuit board one would adjust the thermal expansion coefficient based on size, material and curvature.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claims 13-14, Lee teaches the display unit according to claim 2.  Lee lacks, but common knowledge teaches the first plate-like member comprises at least one glass substrate, and wherein first plate-like member comprises at two glass substrates that seal liquid crystal material therebetween [see paragraph 0031].  Reduce optical noise would have been an expected benefit of glass substrates.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 15, Lee teaches the display unit according to claim 14.  Lee lacks, but common knowledge teaches, one of the glass substrates has a color filter and the other is a Thin Film Transistor (TFT) substrate.  Improving color volume and resolution would have been an expected benefit, respectively.    Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 21, Lee teaches the display unit according to claim 2.  Lee lacks, but common knowledge teaches, the second plate-like member and third-plate member are circuit boards comprising epoxy resin.  Improved circuit board protection would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871